Citation Nr: 0727719	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  04-30 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected lumbosacral strain with arthritis.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1982 to 
December 1986 and from February 1987 to March 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that granted service connection for 
lumbosacral strain and assigned a noncompensable disability 
rating effective April 22, 2003.  

In March 2006, the Board remanded the present matter for 
additional development and due process concerns.  

In an April 2007 rating decision, the RO increased the 
disability rating to 10 percent for lumbosacral strain, now 
with arthritis, effective April 1, 2003.


FINDINGS OF FACT

1.  From April 1, 2003 through October 1, 2006, the veteran's 
low back disability was manifested by painful motion.

2.  From October 2, 2006, forward, the veteran's low back 
disability is manifested by painful motion and severe 
limitation of motion with repetitive use.


CONCLUSIONS OF LAW

1.  From April 1, 2003 through October 1, 2006, the criteria 
for an initial rating in excess of 10 percent for lumbosacral 
strain with arthritis are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5295 (2003), Diagnostic 
Codes 5237, 5242 (2006).

2.  From October 2, 2006, forward, the criteria for a 40 
percent disability rating for lumbosacral strain with 
arthritis have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5295 (2003), Diagnostic 
Codes 5237, 5242 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in December 2006.  The veteran was told 
of the requirements to successfully establish an increased 
rating, advised of his and VA's respective duties, and asked 
to submit information and/or evidence pertaining to the claim 
to the RO.  The content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The veteran was not provided adequate VCAA notice prior to 
the initial RO adjudication of his claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the December 
2006 notice letter was subsequently considered by the RO in 
the April 2007 supplemental statement of the case.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the veteran received pre-
adjudicatory notice.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent VA 
examinations in June 2003 and October 2006.  The duty to 
notify and assist having been met by the RO to the extent 
possible, the Board turns to the analysis of the veteran's 
claim on the merits.

II.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2006), and to 
resolve any doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2 (2006); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumber spine, the veteran was rated using the 
following criteria:

Severe...................................
.......... ...........40 
Moderate.................................
.......... .........20 
Slight...................................
.......... ............10

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295, which pertained to lumbosacral strain, 
evaluations were assigned as follows: 

Severe; with listing of the whole spine 
to the opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motion. ................... 40

With muscle spasm on extreme forward 
bending, 
loss of lateral spine motion, unilateral, 
in standing position ...................................................... 
20

With characteristic pain on motion 
...................... 10

With slight subjective symptoms only 
.................... 0

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised again 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes; otherwise, diseases and injuries to 
the spine are to be evaluated under diagnostic codes 5235 to 
5243 as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2006).

In August 2003, service connection was granted for 
lumbosacral strain under Diagnostic Code 5292 and assigned a 
noncompensable rating.  In an April 2007 rating decision, the 
RO increased the disability rating to 10 percent for 
lumbosacral strain, now with arthritis, under Diagnostic Code 
5242.

In June 2003, the veteran was afforded a VA examination.  At 
that time, he complained of having back pain about once per 
week, especially with heavy exertion such as yard work or 
heavy lifting.  He did not take medication.  He reported that 
his back pain was worse after prolonged sitting, walking, or 
running, but it did not radiate and he had not been 
recommended bed rest.  Due to functional impairment, he 
avoided prolonged sitting and activities that involved heavy 
lifting.  Physical examination of the lumbar revealed no pain 
or tenderness, negative straight leg test, and range of 
motion not limited by fatigue, weakness, lack of endurance, 
or incoordination.  There was no ankylosis.  Range of motion 
of the lumbar spine was normal with flexion to 95 degrees, 
extension to 35 degrees, right and left lateral flexion to 40 
degrees, and right and left rotation to 35 degrees.  X-rays 
of the spine showed fused apophyses present at the anterior 
superior margins of the L3 and L4 bodies and degenerative 
hypertrophic lipping anterolaterally at the L2 through L4 
bodies.  The radiologist's impression was spondylosis and 
"limbus" vertebrae, L3 and L4.  The veteran was diagnosed 
as having lumbar strain.  

Medical records from the 49th Medical Group of the Holloman 
Air Force Base showed treatment in December 2005 for lower 
back pain.  At that time, the veteran complained that back 
exercises and medication were not working and yard work and 
bending over aggravated it.  There was L5 spine tenderness.  
X-rays showed mild rotatory scoliosis convex to the left and 
mild disc space narrowing and osteoarthritis in the 
thoracolumbar junction above L1.  The radiologist's 
conclusion was degenerative changes predominate in the 
thoracolumbar junction.  

Statements from co-workers received in June 2006 attest to 
the veteran's back pain and difficulties at his job.

On October 2, 2006, the veteran was afforded another VA 
examination.  The claims file was reviewed.  At that time, 
the veteran complained of having a history of fatigue, 
decreased motion, stiffness, weakness, spasms, and pain in 
the lower back that was precipitated by activity.  His 
symptoms were described as severe, would last about one to 
two days and occurred about twice a week.  In addition, the 
veteran had severe flare-ups every one to two months that 
would last about two to three hours, which were precipitated 
by twisting and/or bending and during which he was unable to 
move.  He reported losing about 2 to 3 days off of work in 
the past 12 months.  Physical examination of the thoracic 
sacrospinalis revealed spasms in the left, atrophy on the 
right, guarding on the left, and pain with motion, 
tenderness, and weakness on the right and left.  Lumbar 
flattening was noted.  Active movement against resistance was 
5/5 bilaterally for knee extension, ankle dorsiflexion, ankle 
plantar flexion, and great toe extension.  Pinprick and light 
touch was 2/2 in the lower extremities.  Knee jerk and ankle 
jerk were absent bilaterally.  Flexion of the thoracolumbar 
spine was 70 degrees active, 75 degrees passive, with pain 
beginning at 65 degrees and additional loss of motion on 
repetitive use to 50 degrees.  Extension was 15 degrees 
active, 25 degrees passive.  Lateral flexion bilaterally was 
15 degrees active and 20 degrees passive.  Lateral rotation 
bilaterally was 15 degrees active and 25 degrees passive.  
Lasegue's sign was negative.  The veteran was diagnosed as 
having chronic lumbar and lumbosacral strain/sprain with 
limited motion and degenerative disc disease of the 
thoracolumbar spine.

Criteria in effect prior to September 26, 2003

A.  From April 1, 2003 through October 1, 2006

In order to get the next higher 20 percent rating under 
Diagnostic Code 5292, the medical evidence must show moderate 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
DC 5292.  Upon review, however, the medical evidence prior to 
October 2, 2006 does not warrant the next higher 20 percent 
rating under Diagnostic Code 5292.  The June 2003 VA 
examination report showed that the veteran had a normal range 
of motion (ROM) of the lumbar spine with flexion to 95 
degrees, extension to 35 degrees, right and left lateral to 
40 degrees, and right and left rotation to 35 degrees.   

Additionally, a rating higher than 10 percent is not 
warranted under any of the remaining applicable diagnostic 
codes, based on the medical evidence prior to October 2, 
2006.  Specifically, there are no findings of intervertebral 
disc syndrome, ankylosis, or residuals of vertebra fracture.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289, 
5293 (2002).  Although the veteran was diagnosed as having 
lumbar strain and complained during the June 2003 VA 
examination of having back pain about once per week, 
especially with heavy exertion such as yard work or heavy 
lifting and after prolonged sitting, walking, or running, a 
higher rating is not warranted under Diagnostic Code 5295 as 
there were no findings of loss of lateral motion or spasm in 
the lumbar spine.  The medical evidence also does not show 
that a rating higher than 10 percent would apply based on 
functional impairment.  See 38 C.F.R. §§ 4.40, 4.45, and 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  No additional 
loss of motion, even considering the veteran's complaints of 
pain, was evidenced.

Accordingly, the medical evidence prior to October 2, 2006 
does not show that the veteran met the criteria for an 
evaluation in excess of 10 percent under Diagnostic Code 5292 
or 5295.  38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295.  As 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent for the period from April 1, 2003 
through October 1, 2006, that portion of the appeal is 
denied.

B.  From October 2, 2006, forward

For the period from October 2, 2006, however, the medical 
evidence warrants a 40 percent rating under Diagnostic Code 
5292 for severe limitation of motion of the lumbar spine.  
During the October 2, 2006 VA examination, the veteran's 
ranges of motion were reported to about 70 to 75 degrees of 
flexion, about 15 to 25 degrees of extension, and about 15 to 
20 degrees lateral flexion bilaterally.  This alone would not 
amount to severe limitation of motion.  However, the veteran 
reported during the examination that he was unable to move 
during flare-ups, which occurred every 1 to 2 months lasting 
2 to 3 hours, which shows that the veteran's spine can be 
aggravated to a point where motion of her lumbar spine is 
severely limited.  In addition, objective examination 
revealed pain at around 65 degrees of flexion and flexion 
limited to 50 degrees with repetitive movement.  In 
evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Based on the additional loss 
objectively observed during periods of flare-ups, and 
resolving all doubt in the veteran's favor, the level of 
impairment in the veteran's lumbar spine more closely 
approximate the criteria for a 40 percent rating under 
Diagnostic Code 5292.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995).

Forty percent is the maximum evaluation under either 
Diagnostic Code 5295 for severe lumbosacral strain or 
Diagnostic Code 5292 for severe limitation of motion.  Thus, 
the Board will consider whether the criteria for an 
evaluation in excess of 40 percent are warranted under any 
other applicable diagnostic codes.

Although the evidence shows limitation of motion of the 
lumbar spine, there are no findings of complete bony fixation 
(ankylosis).  Therefore, Diagnostic Codes 5286 and 5289 do 
not apply.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5286, 
5289 (2002).  Diagnostic Code 5285 also is not applicable, as 
the evidence does not show any residuals of fractures of the 
lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2002).  

The evidence does not show pronounced intervertebral disc 
syndrome.  Under Diagnostic Code 5293, effective September 
23, 2002, a 60 percent rating is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).  However, the evidence does not show that bed 
rest was ever prescribed by a physician because of episodes 
of back symptoms.  Therefore, the Board finds that a 
disability evaluation under these rating criteria for 
intervertebral disc syndrome would not yield a higher rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

A separate rating under Diagnostic Code 5010 for 
osteoarthritis does not apply.  Traumatic arthritis 
established by x-ray findings is to be evaluated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Degenerative arthritis established by x-ray findings 
will be evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  Evaluations for distinct 
disabilities resulting from the same injury may be separately 
evaluated as long as the symptomatology for one condition is 
not "duplicative of or overlapping with the symptomatology" 
of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 
261- 62 (1994).  However, limitation of motion of the lumbar 
spine due to degenerative arthritis has been considered and 
compensated under the 40 percent evaluation already assigned 
under the former Diagnostic Code 5292.  To assign a separate 
evaluation for limitation of the motion of the spine due to 
degenerative arthritis is similarly not permitted under the 
criteria.  See 38 C.F.R. §§ 4.14 and 4.71a, Diagnostic Code 
5003 and following notes.

Criteria in effect from September 2003

A.  From April 1, 2003 through October 1, 2006

Under the revised criteria that became effective in September 
2003, in order to meet the criteria for a 20 percent rating 
under the general formula, the evidence must show, or more 
nearly reflect, forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243 (2006).  As noted above, the evidence during this 
time shows that the veteran had normal ROM and no spasm or 
guarding; therefore, a rating higher than 10 percent was not 
warranted.  

The 2003 revisions also provide for rating intervertebral 
disc syndrome based on incapacitating episodes.  The criteria 
for rating on this basis are the same as those provided in 
the 2002 revisions, and as previously explained, the evidence 
does not show evidence of bed rest that was prescribed by a 
physician, particularly not in frequency or duration, that 
would warrant a rating higher than the 10 percent rating 
already assigned.

B.  From October 2, 2006, forward

Under the revised criteria that became effective in September 
2003, in order to meet the criteria for a 50 percent rating 
under the general formula, the evidence must show, or more 
nearly reflect, unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is warranted for 
unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243 (2006).  Again, the 
evidence does not show that the veteran's spine is ankylosed, 
either favorably or unfavorably, and a higher rating is not 
warranted.  

The 2003 revision also requires evaluating associated 
neurologic abnormalities separately.  However, the objective 
medical evidence does not show any neurologic abnormalities 
to rate separately.  During the June 2006 VA examination, the 
veteran reported that his back pain was worse after prolonged 
sitting, walking, or running, but it did not radiate and 
pinprick and light touch tests were normal.  In other words, 
there was no clear evidence of neurological involvement.  

The 2003 revisions also provide for rating intervertebral 
disc syndrome based on incapacitating episodes.  The criteria 
for rating on this basis are the same as those provided in 
the 2002 revisions, and as previously explained, the evidence 
does not show evidence of bed rest that was prescribed by a 
physician, particularly not in frequency or duration, that 
would warrant a rating higher than the 40 percent rating 
already assigned.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for lumbosacral strain with arthritis, from April 1, 2003 
through October 1, 2006, is denied.

Entitlement to an evaluation of 40 percent, but no higher, 
for lumbosacral strain with arthritis, from October 2, 2006, 
forward, is granted subject to the regulations for payment of 
monetary benefits.


____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


